Citation Nr: 1011200	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for allergic rhinitis 
and maxillary sinus disease.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a bilateral foot 
condition. 

5.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability, for the period from 
September 20, 2004, to December 14, 2008, and higher than 20 
percent since December 15, 2008.

6.  Entitlement an initial rating higher than 10 percent for 
a right shoulder disability.

7.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the right wrist.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974 and from March 2003 to September 2004, with 
periods of active duty for training and inactive duty for 
training in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for carpal tunnel syndrome 
of the right wrist; granted service connection for a cervical 
spine disability and awarded a 10 percent rating; and granted 
service connection for a right shoulder disability and 
granted a 10 percent rating, each effective September 20, 
2004; and denied service connection for an acquired 
psychiatric disability, allergic rhinitis and maxillary sinus 
disease, a left ankle disability, and a bilateral foot 
condition.  In January 2007, the RO increased the disability 
rating for carpal tunnel syndrome of the right wrist from 0 
to 10 percent disabling, effective September 20, 2004.  In 
May 2009, the RO increased the disability rating for the 
cervical spine disability from 10 to 20 percent disabling, 
effective December 15, 2008.  However, as those increases do 
not represent a total grant of benefits sought, the claims 
for increased rating for carpal tunnel syndrome of the right 
wrist and for a cervical spine disability remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In October 2009, 
the Veteran testified before the Board at a hearing held in 
Washington, D.C.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, and allergic rhinitis and 
maxillary sinus disease; entitlement increased ratings for a 
right shoulder disability, a cervical spine disability, and 
carpal tunnel syndrome of the right wrist; and for TDIU, are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  At his October 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a left ankle disability.

2.  At his October 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a bilateral foot condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an service connection for a left 
ankle disability have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
bilateral foot condition have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In March 2007, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issues of entitlement to service connection for a left ankle 
disability and for a bilateral foot condition, as identified 
in the January 2007 statement of the case.

At his October 2009 hearing before the Board, the Veteran 
stated that he was withdrawing his appeal as to the issues of 
entitlement to service connection for a left ankle disability 
and for a bilateral foot condition.  The Board finds that the 
Veteran's oral statement transcribed at the hearing 
indicating his intention to withdraw the appeals satisfies 
the requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for a left ankle disability 
and for a bilateral foot condition, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning that issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, the issues of entitlement to service connection 
for a left ankle disability and a bilateral foot condition 
are dismissed.


ORDER

The issue of entitlement to service connection for a left 
ankle disability is dismissed.

The issue of entitlement to service connection for a 
bilateral foot condition is dismissed. 


REMAND

Additional development is necessary prior to further 
disposition of the claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression; service connection for allergic rhinitis and 
maxillary sinus disease; entitlement to increased ratings for 
a right shoulder disability, a cervical spine disability, and 
carpal tunnel syndrome of the right wrist; and for TDIU.

First, service medical records are outstanding.  The Veteran 
served with the Army Reserve from 1974 to 2003 and from 2004 
to 2009.  The Veteran contends that his mental disability and 
his allergic rhinitis and sinus disease were incurred in or 
aggravated by his service.  He contends that the stress of 
reporting for Reserve duty impacted his depression, and he 
contends that his allergies and sinus disease remained 
constant since at least 2004.  The Veteran also contends that 
in 2009, his service with the Reserves was terminated due to 
his physical disabilities.  He submitted a May 2009 directive 
referencing a physical examination conducted for retention 
purposes.  The Veteran contends that the physical examination 
found him not suitable for Reserve duty or for deployment 
due, in part, to his cervical spine disability, his right 
shoulder disability, and carpal tunnel syndrome of his right 
wrist.  As it appears as though only a portion of the 
Veteran's Army Reserve records have been associated with the 
file, and the remainder of the records may include 
information pertinent to his claims for service connection 
and for increased rating, the remainder of his Army Reserve 
records dated from 1974 to 2009 should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to entitlement to service connection for an 
acquired psychiatric disorder, to include depression, the 
Veteran contends that his depression is related to his active 
service and to his active duty for training periods.  He 
contends that his depression began in 1995, when he was going 
through a divorce.  His depression continued through 2002, 
during which time he was fighting to keep his civilian job 
and accompanying retirement package.  He contends that his 
depression was aggravated when he was made to report to 
Reserve duty during those periods.  His depression appeared 
again after he sustained injuries in an October 2003 
automobile accident while on active duty.  Finally, his 
depression was compounded by the fear of losing his military 
retirement due to early termination from the Army Reserve.

Private medical records dated from 1998 to 2001 reflect 
ongoing psychiatric treatment, with a diagnosis of adjustment 
disorder with mixed anxiety and depressed mood.  These 
records reflect problems with the Veteran's work situation 
and with his son, but do not reference his service.  On June 
2005 VA psychiatric examination, the Veteran reported that he 
had suffered from depression beginning in 1995, when he was 
going through his divorce, until 2002.  He had been 
prescribed medication to help him sleep.  He stated that he 
was planning to retire from his current job in January 2006.  
He was diagnosed with recurrent major depression, in 
remission.  The examiner stated that there was no current 
social or occupational dysfunction related to his mental 
disorder.  The examiner concluded that the Veteran's 
depression was "service connected and had onset diagnosis 
and treatment while the Veteran was in the military."  
However, it appears that the VA examiner believed the Veteran 
had thirty-two years of active duty service in rendering this 
opinion.  Because the Veteran instead served in the Army 
Reserve duty from 1995 to 2002, it remains unclear the extent 
to which the Veteran's depression is related to or was 
aggravated by his active duty for training during this time.  
It also remains unclear the extent to which his psychiatric 
disability is related to his second active duty period from 
March 2003 to September 2004.  Accordingly, an additional 
medical opinion is necessary to adjudicate the claim.

With regard to service connection for allergic rhinitis and 
maxillary sinus disease, the Veteran contends that, although 
he had suffered from allergies throughout his life, they were 
made worse by his second period of active service.  
Specifically, he contends that while stationed in Seattle 
form 2003 to 2004, his home had poor air ventilation.  He 
also responded adversely to the weather and humidity in 
Seattle.  He contends that those conditions aggravated his 
seasonal allergies and caused his current maxillary sinus 
disease.  He contends that since separation from active 
service, he has suffered from daily congestion and must 
consume multiple medications to clear his sinuses. 

Service medical records reflect that in February 2004, the 
Veteran reported an allergy to dust and mites.  On a sleep 
apnea evaluation, he reported that he suffered from frequent 
allergies and congestion.  In May 2004, he was diagnosed with 
bilateral maxillary sinus disease, though no explanation as 
to this diagnosis was provided.  On June 2005 VA examination, 
the Veteran reported that he had been suffering from sinus 
disease and seasonal allergies for thirty years.  He 
described his symptoms as constant, with congestion, 
discharge, and shortness of breath.  Physical examination 
revealed no sinusitis, though the mucosa in the nasal 
passages were swollen, evidencing seasonal allegoric 
rhinitis.  VA treatment records reflect an ongoing diagnosis 
of allergic rhinitis, but do not reflect a diagnosis of sinus 
disease.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Because it 
remains unclear to the Board whether the Veteran's current 
allergic rhinitis was aggravated by his service, or whether 
his claimed maxillary sinus disease and acquired psychiatric 
disability are related to his periods of active service, 
active duty for training, or inactive duty for training, the 
Board finds that a remand for VA examinations and opinions 
are necessary in order to fairly assess the merits of his 
claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to entitlement to increased rating for a cervical 
spine disability, a right shoulder disability, and carpal 
tunnel syndrome of the right wrist, at his October 2009 
hearing, the Veteran testified that those conditions had 
become worse since the last VA examination in June 2008.  
Specifically, he contends that he has experienced increased 
pain in his right shoulder, that he had developed scoliosis 
in his back which had caused him increased back pain and has 
limited his physical activity, and that his carpal tunnel 
syndrome in his right wrist has since made it so that he 
cannot type for more than thirty minutes at time without 
taking a break.  The Veteran's recent statements suggest that 
those disabilities may have worsened since the time of his 
last VA examinations in May 2006.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not necessarily stale, the 
Veteran has indicated that his conditions have worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the Veteran's conditions, new 
examinations are in order.

With regard to TDIU, a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
Veteran raised the issue of TDIU at his October 2009 hearing 
and in subsequent written correspondence in which he contends 
that his service-connected disabilities prevent him from 
maintaining more than marginal employment.  He contends that 
over the past year, he has applied to a number of positions 
within his field of expertise, social work, and was not 
selected for employment.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Service connection is currently in effect for the following 
disabilities:  sleep apnea (50 percent), a cervical spine 
disability (20 percent), a right shoulder disability (10 
percent), pseudofolliculitis (10 percent), carpal tunnel 
syndrome of the right wrist (10 percent), and hypertension (0 
percent), with a combined rating for compensation of 70 
percent.  Therefore, the Veteran's disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a) (2009).

Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds obtaining such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board must remand this matter to afford the Veteran a VA 
examination, the report of which must address whether it is 
at least as likely as not that the Veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  38 
U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); 
Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any 
other appropriate State or Federal agency, 
and obtain the Veteran's service medical 
records and service personnel records from 
his time in the Army Reserve from 1974 to 
2009.

2.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to his active service 
or active duty for training.  The examiner 
must review the claims folder and the 
report should note that review.  The 
examiner should provide the rationale, with 
citation to relevant medical findings, for 
the opinions provided.

a)	Diagnose any current mental 
disability.

b)  Is it as likely as not (50 
percent probability or greater) that 
any current psychiatric disorder, to 
include recurrent major depression, 
in remission, and adjustment 
disorder with mixed anxiety and 
depressed mood, is related to his 
period of active service, including 
his period of active duty for 
training while in the Army Reserve?  

c)  Is there clear and unmistakable 
evidence that the Veteran's 
psychiatric disorder pre-existed his 
entry to active duty in March 2003?

d)  If so, is it at least as likely 
as not (50 percent probability or 
greater) that any psychiatric 
disorder was aggravated beyond it 
natural progression by his active 
duty

e)  Is it as likely as not (50 
percent probability or greater) that 
any psychiatric disorder was 
aggravated beyond it natural 
progression any active duty for 
training periods.  

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his allergic rhinitis and any current 
sinus disease.  The examiner must review 
the claims folder and the report should 
note that review.  The examiner should 
provide the rationale, with citation to 
relevant medical findings, for the 
opinions provided.

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's allergic rhinitis and 
any current sinus disease was 
aggravated beyond it natural 
progression during any period of 
active duty, active duty for 
training, or inactive duty for 
training?

4.  Schedule to the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to his cervical spine disability, 
right shoulder disability, and carpal 
tunnel syndrome of the right wrist.  The 
examiner must review the claims folder and 
the report should note that review.  The 
examiner should provide the rationale, with 
citation to relevant medical findings, for 
the opinions provided.

a)  The examiner should identify all 
back, right shoulder, and right 
wrist orthopedic pathology found to 
be present.

b)  The examiner should conduct all 
indicated tests and studies, to 
include range of motion studies 
expressed in degrees and in relation 
to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion of the Veteran's back, right 
shoulder, and right wrist.

c)  The examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as 
periods of acute signs and symptoms 
that require bed rest prescribed by 
a physician or treatment by a 
physician, and if so, the frequency 
and duration of those episodes.

d)  The examiner should also discuss 
the nature and severity of any 
radiculopathy or neuropathy found.  
The examiner must also state whether 
the Veteran has bowel or bladder 
problems related to his cervical 
spine disability.

5.  Finally, schedule the Veteran for an 
examination for the purpose of 
ascertaining the cumulative impact of his 
service-connected disabilities on his 
unemployability.  The examiner must review 
the claims folder and the report should 
note that review.

a)  The examiner should opine as to 
whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  

b)  If the Veteran's service-
connected disabilities do not render 
him unemployable, the examiner 
should suggest the type or types of 
employment in which the Veteran 
would be capable of engaging with 
his current service-connected 
disabilities, considering his 
current skill set and educational 
background.

6.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009). 



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


